Christopher J. Clark                                                53rd at Third
Direct Dial: 212.906.1350                                           885 Third Avenue
Chris.Clark@lw.com                                                  New York, New York 10022-4834
                                                                    Tel: +1.212.906.1200 Fax: +1.212.751.4864
                                                                    www.lw.com

                                                                    FIRM / AFFILIATE OFFICES
                                                                    Beijing         Moscow
                                                                    Boston          Munich
                                                                    Brussels        New York
                                                                    Century City    Orange County
                                                                    Chicago         Paris

July 31, 2020                                                       Dubai           Riyadh
                                                                    Düsseldorf      San Diego
                                                                    Frankfurt       San Francisco
VIA ECF                                                             Hamburg         Seoul
                                                                    Hong Kong       Shanghai
Hon. Valerie E. Caproni                                             Houston         Silicon Valley
                                                                    London          Singapore
United States District Judge                                        Los Angeles     Tokyo
Thurgood Marshall United States Courthouse                          Madrid          Washington, D.C.
40 Foley Square                                                     Milan
New York, New York 10007


                       Re:   Contrarian Emerging Markets, L.P. et al v. The Republic of Ecuador,
                             Case No. 1:20-cv-05890-VEC-OTW

Dear Judge Caproni:

       We write to provide an important update to the Court and to respectfully request an
immediate conference to address what appears to be a violation of Defendant’s commitment to
this Court that it would effectuate an extension of the tender offer deadline.

        As the Court is aware, yesterday at approximately 1:30pm, counsel for Ecuador informed
the Court that the Republic “agrees to extend the expiration date for all eligible holders for the
Invitation to Exchange and Consent Solicitation from 5:00pm Central European Time on July 31,
2020 to 5:00 pm Central European Time on August 3, 2020.” The Republic also agreed to publicly
announce the extension yesterday. See Email from Dennis H. Tracey III to the Court dated July
30, 2020.

        Notwithstanding this representation, the Contrarian Plaintiffs were informed by their prime
broker Wells Fargo yesterday that they had to tender by 4:00pm yesterday under any
circumstances. We informed our broker that the tender offer deadline had, in fact, been adjourned
and Wells Fargo indicated that it had no evidence of that extension. In order not to bother the
Court, we contacted Hogan Lovells and we reached an agreement that whatever happened,
Plaintiffs did not have to tender by 4:00pm yesterday and could tender before the deadline. It was
represented that Hogan Lovells would also inform Citigroup and Clearstream about the extension
of the deadline.

        Early this morning, however, we were informed that the Republic’s agent, Clearstream,
was still maintaining a deadline of today. As a result, we were told, Wells Fargo would likewise
be maintaining a deadline of today at 11:00am. We immediately called Hogan Lovells and
explained that the situation was unacceptable and that the Contrarian Plaintiffs would
inappropriately be forced to tender under duress and in violation of Ecuador’s agreement. Hogan
July 31, 2020
Page 2




Lovells indicated that Citigroup and Clearstream would, in fact, adjourn the deadline. An hour
later, however, we were informed by Wells Fargo that Clearstream was still maintaining a deadline
of today and that, as a result, Wells Fargo could make no assurances that a tender offer would be
accepted after its 11:00am deadline.

        Given the coercive nature of the tender and the many millions of dollars at stake, the
Contrarian Plaintiffs were literally forced against their will to tender today at 11:00am because the
Defendant’s agent would not move the deadline or provide assurances that tenders would be
accepted after that deadline. We regret that this situation has occurred; we tried to prevent it in an
efficient way; and we simply do not understand how representations that the Defendant made to
this Court about adjourning the deadline were not accurate. We also are deeply concerned about
other bondholders who have likewise been erroneously told that they have to tender today, when
they do not.

          We accordingly and respectfully request an immediate conference to address this matter.



                                                      Respectfully,

                                                      /s/ Christopher J. Clark
                                                      Christopher J. Clark
                                                      Of LATHAM & WATKINS, LLP


cc: All counsel of record via ECF
